Citation Nr: 0207599	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-23 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for a cardiovascular 
disorder (claimed as an enlarged heart).

3.  Entitlement to service connection for a hysterectomy and 
bilateral oophorectomy (claimed as due to dysmenorrhea and 
uterine fibroids).

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to January 
1988.  She also had an additional 2 years and 9 months of 
unverified active duty prior to the 1984 - 1988 period of 
service.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO decision which denied service 
connection for hypothyroidism, a heart disorder, a 
hysterectomy and bilateral oophorectomy (claimed as due to 
dysmenorrhea and uterine fibroids), a psychiatric disorder, 
and a positive TB tine test. 

The Board notes that in September 1998, the veteran submitted 
a claim for service connection for temporomandibular joint 
(TMJ) syndrome.  This issue has not yet been addressed by the 
RO and is referred to the RO for appropriate action.  Some of 
the veteran's written statements and annotations suggest that 
she wishes to raise claims for service connection for a 
Bartholin's cyst, a left hip disability, and a low back 
disability.  As these issues are not currently in appellate 
status they are also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran does not presently have a cardiovascular 
disorder or TB attributable to military service.

3.  The veteran's hypothyroidism, uterine fibroids (resulting 
in a hysterectomy and a bilateral oophorectomy), and 
depression began many years after her active duty and were 
not caused by any incident of service.


CONCLUSIONS OF LAW

1.  The claimed cardiovascular disorder and TB were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  Hypothyroidism, a hysterectomy and bilateral 
oophorectomy, and a psychiatric disorder were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Service medical records from all of the veteran's periods of 
service have been obtained, as have records identified by the 
veteran.  She and her representative have been notified of 
evidence required to substantiate the claims.  Such notice is 
found in multiple requests for evidence, the rating decision, 
the statement of the case, and supplemental statements of the 
case.  The veteran has submitted medical records and written 
arguments.  The Board concludes that the notice provisions of 
the VCAA and companion regulation have been satisfied in this 
case to the extent possible.  Id.  Based on the entire 
record, the Board finds that all relevant evidence has been 
developed to the extent possible, and the duty to assist 
provisions of the VCAA and implementing regulation have been 
satisfied.

I.  Factual Background

A review of the veteran's service medical records dated from 
1981 to 1988 reflect that on medical examination performed 
for entrance purposes in September 1981, the veteran's heart, 
endocrine system, genitourinary system, and psychiatric 
system were all listed as normal.  In a September 1981 report 
of medical history, the veteran reported that her usual 
occupation was as a licensed practical nurse (LPN).  She 
denied a history of thyroid trouble, tuberculosis, heart 
trouble, nervous trouble, and depression or excessive worry.  
She reported that she underwent excision of a Bartholin's 
cyst in 1981, and a dilation and curettage (D & C).  The 
examiner noted that the Bartholin's cyst was surgically 
removed from the left side. 

A September 1982 gynecological treatment note shows that the 
veteran reported that she had a tubal ligation in 1978, a D&C 
in 1980, and a removal of a Bartholin's cyst in 1980.  She 
complained of menstrual cramps; the examiner diagnosed, in 
pertinent part, dysmenorrhea.  A November 1982 treatment note 
shows that the veteran complained of abdominal cramps; the 
examiner noted that a recent gynecological examination was 
normal.  The diagnosis was irritable bowel syndrome.  At a 
September 1983 gynecological examination, the examiner noted 
that there were no masses of the thyroid or abdomen; the 
diagnosis was a normal examination.  In February 1984, the 
veteran had an excision of a Bartholin's cyst, and in March 
1984, she underwent a reanastomosis of a tubal ligation.  
Gynecological examinations performed in May 1984 and January 
1986 were normal.  A January 1986 note indicates that the 
veteran had no history of mental or nervous disorders.  She 
was treated for a Bartholin's abscess in December 1986 and 
July 1987.  In October 1987, the veteran complained of 
abdominal pain, but refused to wait for medical treatment.  
Service medical records are negative for a heart disorder, an 
enlarged heart, hyperthyroidism, hypothyroidism, uterine 
fibroids, menorrhagia, polymenorrhea, TB, and a psychiatric 
disorder.  The service medical records do not reflect any 
positive TB tine tests.  

Private medical records from the Honolulu Medical Group show 
that the veteran underwent a pre-employment physical in mid-
February 1988.  The veteran's lungs, chest, heart, endocrine 
system, genitourinary system, and psychiatric system were all 
listed as normal.  A February 1988 chest X-ray study showed 
that the lungs were clear and the heart was normal in size 
and shape.  The diagnostic impression was a negative chest 
study.  An electrocardiogram was within normal limits.  A 
January 1988 purified protein derivative (PPD) test for TB 
was negative.  The examiner noted that the veteran's thyroid 
had an enlarged right lobe and a questionable nodule.

Post-service medical records are entirely negative for TB and 
a heart disorder and do not reflect treatment for 
hypothyroidism or a psychiatric disorder until the mid- 
1990s.

VA medical records dated from 1996 to 1998 reflect treatment 
for a variety of conditions, including hypothyroidism, 
uterine fibroids, and depression.  A December 1996 treatment 
note shows that the veteran reported that she was hypothyroid 
for 10 years since treatment of a nodule in 1986.  She also 
gave a 6-month history of hypermenorrhagia and night sweats.  
The diagnoses were anemia, perimenopausal with 
hypermenorrhagia, and history of hypothyroid.  A subsequent 
December 1996 treatment note shows that the veteran had been 
taking Zoloft for about one year for depression; the 
diagnosis was depression.  An April 1997 gynecological 
treatment note shows that the veteran reported that she had 
an irregular menstrual cycle since March 1996, after it had 
been regular for 8 years.  The examiner noted that a 1990 
ultrasound confirmed uterine fibroids.  The pertinent 
diagnoses were fibroids with menorrhagia and polymenorrhea.  
A hysterectomy was planned to treat these conditions.  In May 
1997, the veteran underwent a total abdominal hysterectomy 
and bilateral salpingo-oophorectomy.

A report of a September 1998 chest X-ray study revealed no 
evidence of infiltrate to suggest tuberculosis; the lungs 
were normal in appearance.  The diagnostic impression was 
borderline cardiomegaly, unchanged.

In September 1998, the veteran submitted claims for service 
connection for several conditions.  She reported that she had 
a positive TB tine test in April 1995, an enlarged heart 
shown on X-ray, hypothyroidism in 1997, "pre and post 
menopausal syndrome" in 1994, clinical depression in 1995, 
and job-related stress requiring a change in jobs in 1996.  
In an attached statement, she asserted that she incurred a 
psychiatric disorder in 1983, during service.  She asserted 
that she incurred hyperthyroidism during service, and that it 
subsequently changed to hypothyroidism due to I-131 uptake 
treatment.  She contended that she had an enlarged heart 
which should be shown on X-ray studies done during military 
service.  She claimed service connection for dysmenorrhea, 
and asserted that this condition, shown in service, led to a 
hysterectomy in 1997.  She also asserted that she had uterine 
fibroids during service.  She reported that all post-service 
medical treatment had been received at the Asheville VA 
Medical Center (VAMC) and at the Johnson City VAMC.  By a 
statement dated in September 1998, the veteran's 
representative said that the veteran was claiming service 
connection for a neuropsychiatric disorder, an enlarged 
heart, a gynecological condition, and hypothyroidism.

By a letter to the veteran dated in September 1998, the RO 
informed her that medical records had been requested from the 
Asheville and Johnson City VAMCs, and asked her to submit any 
additional service medical records.

In December 1999, the veteran submitted VA medical records 
dated from 1997 to 1999.  Such records reflect treatment for 
a variety of conditions, including depression, a Bartholin's 
gland cyst, and hypothyroidism.  A December 1998 treatment 
note shows that an echocardiogram was scheduled to evaluate 
the veteran's heart after chest X-ray studies showed 
borderline cardiomegaly.  An October 1999 treatment note 
reflects that the most recent electrocardiogram and 
echocardiogram, in December 1998, were normal.

VA medical records dated from 1999 to 2001 reflect treatment 
for a variety of conditions, including depression and 
hypothyroidism.  Records show that the veteran was on hormone 
replacement therapy for menopause.  An October 1999 treatment 
note reflects that the veteran reportedly converted a PPD 
test (from negative to positive) in 1996.  A December 2000 
outpatient treatment record shows that the veteran reported 
that she had a positive PPD test in 1995.

By a letter to the veteran dated in December 2001, the RO 
advised her of the evidence necessary to establish service 
connection, and informed her of the evidence already 
obtained.

By statements dated in January 2002, the veteran asserted 
that the evidence showed that she was diagnosed with 
hypothyroidism in January 1988, and with an enlarged heart in 
1987.  She contended that she had a positive TB test in 1993.

By a statement dated in June 2002, the veteran's 
representative asserted that the veteran's service medical 
records showed complaints and treatment for obstetrics and 
gynecology problems.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service incurrence will be presumed for certain 
chronic diseases, including endocrinopathies and 
cardiovascular-renal disease, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). Service incurrence will be presumed 
for active TB, if manifest to a compensable degree within 
three years after active service.  Id.

The service medical records from the veteran's 1981 - 1988 
active service are negative for a chronic heart disorder, TB, 
and a chronic psychiatric disorder.  Service medical records 
are also negative for a thyroid disorder (to include 
hyperthyroidism and hypothyroidism), and are negative for 
uterine fibroids.  Service medical records are negative for a 
positive TB tine test, and negative for an enlarged heart.

A.  	Entitlement to Service Connection for a Heart Disorder 
and TB

Post-service medical records are entirely negative for a 
heart disorder and for active TB.  A February 1988 chest X-
ray study showed clear lungs and a normal heart.  A post-
service January 1988 PPD test for TB was negative.  A 
September 1998 chest X-ray study showed normal lungs and 
borderline cardiomegaly.  A subsequent echocardiogram was 
normal.  Although some records reflect that the veteran 
reportedly had a positive PPD test in the mid-1990s, she has 
never been diagnosed with TB.

As there is no competent medical evidence of any currently 
diagnosed heart disorder, and as the veteran has never been 
diagnosed with TB, there is no current disability for which 
service connection might be granted.  See Degmetich v. Brown, 
104 F.3d 1328 (1997).

The preponderance of the evidence is against the veteran's 
claims for service connection for a heart disorder and TB.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.	Entitlement to Service Connection for Hypothyroidism, a 
Hysterectomy and Bilateral Oophorectomy, and a Psychiatric 
Disorder

As noted above, the service medical records are negative for 
a thyroid disorder, uterine fibroids, menorrhagia, and 
polymenorrhea. 

A February 1988 private medical record shows that the 
veteran's thyroid had an enlarged right lobe and a 
questionable nodule.  Her endocrine system was clinically 
normal.  The first medical evidence of hypothyroidism and a 
psychiatric disorder is dated in 1996.  At that time, the 
veteran was diagnosed with depression.  Records dated in 
April 1997 show that the veteran was treated for uterine 
fibroids and menorrhagia; the fibroids were reportedly seen 
on ultrasound in 1990.  The veteran underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
for treatment of the uterine fibroids and menorrhagia.

The veteran, a nurse, asserts that her current hypothyroidism 
and depression were incurred in service, and asserts that she 
had dysmenorrhea and uterine fibroids in service which 
eventually resulted in a hysterectomy and bilateral salpingo-
oophorectomy.  The Board notes that there is no medical 
evidence, other than her statements, that hypothyroidism, 
depression, or uterine fibroids were incurred during service, 
and there is no evidence that the veteran had hypothyroidism 
or hyperthyroidism during the first post-service year.  A 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1995).  
The veteran's hysterectomy and bilateral salpingo-
oophorectomy were performed in 1997, nearly ten years after 
service.  The Board finds that the veteran's opinion, linking 
the current hypothyroidism, depression, hysterectomy, and 
bilateral salpingo-oophorectomy with service, is not 
credible, as she has presented conflicting opinions as to the 
date of incurrence of these conditions (in her September 1998 
claim she stated that hypothyroidism was incurred in 1997, 
and depression was incurred in 1995), and as there is no 
other medical evidence of in-service incurrence.

The preponderance of the evidence is against the veteran's 
claims for service connection for hypothyroidism, a 
hysterectomy and bilateral oophorectomy, and a psychiatric 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert, supra.  


ORDER

Service connection for hypothyroidism is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for a hysterectomy and bilateral 
oophorectomy is denied.

Service connection for a psychiatric disorder is denied.

Service connection for TB is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

